Citation Nr: 0028429	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  98-12 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation for asystolic episodes due to VA 
medical treatment under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000).


REPRESENTATION

Appellant represented by:	Angela A. Patrick, Attorney at 
Law


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from November 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky, which denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), and denied a claim of entitlement to 
compensation for asystolic episodes due to VA medical 
treatment under 38 U.S.C.A. § 1151.

In April 1999, the Board remanded this case for further 
development.  The RO granted service connection for post-
traumatic stress disorder.  The sole remaining issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 is now 
once again before the Board. 

The veteran was initially represented by AMVETS but he has 
revoked his power of attorney (POA) with that organization.  
38 C.F.R. § 20. 603 (1999).  During this appeal, the RO 
received a letter from an attorney, who indicated that she 
was representing the veteran.  The RO sent a letter to the 
attorney in October 1998 granting the attorney POA to 
represent the veteran.  38 C.F.R. § 20.607 (1999).  


FINDING OF FACT

The veteran developed carotid sensitivity requiring pacemaker 
implant as a result of the surgery performed at VA facility 
in October 1997; such was not a necessary consequence or 
intended result.


CONCLUSION OF LAW

The criteria for compensation for asystolic episodes due to 
VA medical treatment in October 1997 under 38 U.S.C.A. § 1151 
have been met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran underwent a right carotid endarterectomy, 
performed at the Lexington VA Medical Center (VAMC), in 
October 1997.  The veteran seeks compensation for asystolic 
episodes which he attributes to that surgery.  

Title 38, United States Code § 1151 provides that, in 
pertinent part, where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of VA 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death were service connected.  

The Board notes that 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997, and the new version of the law is 
more restrictive than the old version.  However, the new law 
does not apply in the instant case, as the appellant's claim 
has been pending since before the change in the law.  
VAOPGCPREC 40-97.  The Board has applied the version of 38 
U.S.C.A. § 1151 (and the related regulation, 38 C.F.R. § 
3.358) in effect prior to the recent change.

Where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical, or surgical treatment, or examination, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

The applicable regulation further provides that, in 
determining whether additional disability resulted from a 
disease, injury or an aggravation of an existing disease or 
injury suffered as a result of VA hospitalization, medical, 
or surgical treatment, or examination, it is necessary to 
show that additional disability is actually the result of 
such disease, injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  Compensation 
will not be payable for the continuance or natural progress 
of disease or injuries for which the treatment was 
authorized, and will not be payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 38 
C.F.R. § 3.358.

Treatment records associated with the claims file, including 
an entry from February 1998, reflect complaints of syncope 
after the veteran's surgery in October 1997.  The veteran was 
hospitalized in January 1998 after developing an systolic 
episode with carotid massage.  The reason for hospitalization 
given was carotid hypersensitivity.  In March 1998, the 
veteran underwent an implant of a pulse generator in 
connection with what was characterized as a long history of 
carotid sinus sensitivity with multiple syncopal episodes.  

In December 1999, the veteran underwent a VA examination.  
The examiner indicated that the only disability present at 
the time of examination that was not present at the time of 
the initial treatment on October 1997 was significant 
peripheral vascular disease with buttock claudication.  The 
examiner concluded that this was unrelated to the 
consequences of the veteran's treatment for carotid artery 
disease.  The examiner added, however, that the veteran, who 
according to a chart review presented findings in November 
1997 that included occasional dizzy spells, developed carotid 
hypersensitivity following carotid artery surgery.  The 
veteran's carotid hypersensitivity, further, necessitated 
permanent pacemaker implantation.  According to the examiner, 
damage to the carotid artery is a well described risk of 
carotid artery surgery and the particular complication at 
issue was uncommon, but not unheard of.  

Based upon this evidence, the Board concludes that the 
veteran developed carotid sensitivity requiring pacemaker 
implant as a result performed in a VA hospital in October 
1998.  Moreover, although this was not a totally 
unforeseeable risk of surgery, it is apparent in reviewing 
the VA cardiologist who examined the veteran in December 1999 
that such a complication is uncommon and it does not appear 
to have been a necessary consequence or intended result.  
Accordingly, compensation for asystolic episodes, under 
38 U.S.C.A. § 1151, is warranted.  


ORDER

Entitlement to compensation for asystolic episodes due to VA 
medical treatment under 38 U.S.C.A. § 1151 is granted.  



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals


 

